Confidential Materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote omissions. DEPARTMENT OF HEALTH & HUMAN SERVICES Exhibit 10.6 Public Health Service Centers for Disease Control and Prevention (CDC) Atlanta GA 30333 September 30, 2011 Emergent Biodefense Lansing Operations ATTN: Michael Wernicke 3artin Luther King Jr. Blvd. #1 Lansing, MI 48906-2933 Subject: Notice of Award Letter, Awarding Solicitation 2011-N-13414 for Acquiring Doses of Anthrax Vaccine Absorbed (AVA), also known as BioThrax Dear Mr. Wernicke: In accordance with FAR 15.504, this notice of award documents the Government’s acceptance of the agreement reached during discussions earlier today and described in your letter to me dated September 30, 2011.A formal contract will be issued within 15 working days from date of this letter.The following applies to this award: 1. The pricing agreement is as follows: Dose Quantities for Delivery Dose Price ($US) Total Value ($US) CLIN Period of Performance # of Doses 4-year 5-year 4-year 5-year [Price $[**] + 4-year Price, beginning CLIN 3] ³42 months ³48 months <48 months <60 months Annual Price Escalator 01 Oct 2011 – 30 Sep 2012 [
